FILED
                            NOT FOR PUBLICATION                                  OCT 21 2014

                                                                          MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                            U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


PAUL BLUMBERG,                                    No. 12-56568

               Plaintiff - Appellant,             D.C. No. 2:10-cv-05072-GAF-
                                                  AJW
  v.

BRIAN HEWITT; et al.,                             MEMORANDUM*

               Defendants - Appellees.


                    Appeal from the United States District Court
                       for the Central District of California
                     Gary A. Feess, District Judge, Presiding

                            Submitted October 14, 2014**

Before:        LEAVY, GOULD, and BERZON, Circuit Judges.

       Former California state prisoner Paul Blumberg appeals pro se from the

district court’s judgment dismissing his 42 U.S.C. § 1983 action alleging civil

rights violations arising from his state court conviction for assault with a

semiautomatic firearm, attempted murder, and conspiracy to commit murder. We

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
have jurisdiction under 28 U.S.C. § 1291. We review de novo a dismissal under

Fed. R. Civ. P. 12(c). Berg v. Popham, 412 F.3d 1122, 1125 (9th Cir. 2005). We

may affirm on any ground supported by the record. Guerrero v. Gates, 442 F.3d
697, 703 (9th Cir. 2006). We affirm in part, reverse in part, and remand.

      The district court properly dismissed Blumberg’s malicious prosecution

claims as Heck-barred because a favorable judgment on these claims would

necessarily imply the invalidity of his guilty plea conviction for attempted murder.

See id. at 703-04. To the extent that Blumberg’s other claims are premised on his

alleged actual innocence, they fail for the same reason.

      However, to the extent that Blumberg’s procedural due process and

conspiracy claims are premised on the “Brady violations” and “fabrication of

evidence” in his overturned 1998 conviction, the district court improperly

dismissed such claims, as Blumberg’s original conviction has been reversed and

his later guilty plea was “completely insulated from” defendants’ alleged

violations. Jackson v. Barnes, 749 F.3d 755, 759-60 (9th Cir. 2014) (Fifth

Amendment violation claims against county sheriff’s department and deputy were

not Heck-barred because the criminal defendant was reconvicted without use of the

evidence obtained in violation of his constitutional rights).

      To the extent that Blumberg’s claims against defendant Hewitt arise from


                                           2                                   12-56568
Hewitt’s alleged perjury, dismissal of Blumberg’s claims was proper because

absolute immunity protects a police officer testifying as a witness. See Paine v.

City of Lompoc, 265 F.3d 975, 981-82 (9th Cir. 2001) (discussing witness

immunity).

      The parties shall bear their own costs on appeal.

      AFFIRMED IN PART, REVERSED IN PART, and REMANDED.




                                          3                                   12-56568